In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                     No. 06-18-00062-CR



                              BILLY KEITH BASYE, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee



                           On Appeal from the 336th District Court
                                   Fannin County, Texas
                               Trial Court No. CR 16-25992




                        Before Morriss, C.J., Burgess and Moseley,* JJ.
                        Memorandum Opinion by Chief Justice Morriss




________________________

*Bailey C. Moseley, Justice, Retired, Sitting by Assignment
                                        MEMORANDUM OPINION
            Billy Keith Basye appeals from his conviction of aggravated assault with a deadly weapon

and his resulting sentence of five years’ confinement in prison. 1 Basye filed a single brief in which

he raises issues identical to those raised in his appeal in our cause number 06-18-00060-CR.

Specifically, Basye contends that the trial court erred (1) when it denied his motion for mistrial

following what he contends was an argument by the State that was calculated to comment on his

constitutional right to remain silent and (2) when it overruled his objection to the State’s closing

argument, which he contends included facts outside of the record.

            We addressed these issues in detail in our opinion of this date in Basye’s appeal in cause

number 06-18-00060-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

            We affirm the trial court’s judgment.



                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:               December 21, 2018
Date Decided:                 January 14, 2019

Do Not Publish

1
    The State’s indictment against Basye stated, in part, that on March 6, 2016, in Fannin County,

            BILLY KEITH BASYE, did then and there intentionally, knowingly, and recklessly cause bodily
            injury to Dominique Larson by causing the motor-vehicle in which Rachel Roberts was driving and
            transporting Dominique Larson to collide with a motor-vehicle being driven by the defendant, and
            the defendant did then and there use or exhibit a deadly weapon, to-wit: a motor vehicle, during the
            commission of the assault.




                                                             2